Citation Nr: 0421291	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
actinic keratosis and seborrheic keratosis, claimed as skin 
cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1945 to July 1946, 
from December 1948 to March 1961, and from May 1969 to 
November 1975.  Service in Vietnam is indicated by the 
evidence of record.  The veteran has been awarded two Combat 
Infantryman Badges, the Purple Heart and the Bronze Star 
Medal with the device denoting valor.

In an August 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles denied as 
not well grounded the veteran's claim for service connection 
for skin cancer.  In August 2001 the RO initiated the re-
adjudication of the claim for service connection for basal 
cell carcinoma, actinic keratosis and seborrheic keratosis, 
claimed as skin cancer, on a de novo basis pursuant to 
Section 7(b) of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2099 (2000).  The 
veteran thereafter perfected his appeal of the issue to the 
Board of Veterans' Appeals (Board).  The veteran testified 
before the undersigned at a hearing held at the RO in 
November 2002.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  There has been no demonstration of basal cell carcinoma, 
actinic keratosis, seborrheic keratosis or any skin cancer in 
service, nor has there been demonstration of a causal 
relationship between any current basal cell carcinoma, 
actinic keratosis, seborrheic keratosis or any skin cancer 
and any incident of service, and service connection for basal 
cell carcinoma, actinic keratosis, seborrheic keratosis or 
any skin cancer may not be presumed. 



CONCLUSION OF LAW

Basal cell carcinoma, actinic keratosis, and seborrheic 
keratosis (claimed as skin cancer) was not incurred in or 
aggravated by service and may not be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in August 2001 
denied service connection for basal cell carcinoma, actinic 
keratosis and seborrheic keratosis (claimed as skin cancer).  
The record reflects that the veteran was provided with notice 
of the August 2001 rating decision, and was provided with a 
statement of the case in June 2002 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
statement of the case also provided him with the text of 
38 C.F.R. § 3.159.  In addition, he was specifically advised 
by VA, via a March 2001 correspondence, of the information 
and evidence necessary to substantiate his claim, and of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The March 2001 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The Board notes that, on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166-69 (2001).  Moreover, effective 
December 27, 2001, and January 1, 2002, 38 C.F.R. 
§ 3.307(a)(6)(iii) and 38 C.F.R. § 3.307(a)(6)(ii), 
respectively, were amended to implement the  pertinent 
provisions of the Veterans Education and Benefits Expansion 
Act of 2001 described above.  See 68 Fed. Reg. 34,539-43 
(2003).  Effective October 16, 2003, 38 C.F.R. § 3.309(e) was 
again amended to add chronic lymphocytic leukemia to the list 
of diseases subject to presumptive service connection on the 
basis of exposure to herbicides.  See 68 Fed. Reg. 59,540-42 
(Oct. 16, 2003).

The record reflects that the RO did not provide the veteran 
with the amended provisions of 38 U.S.C.A. § 1116 and has not 
considered the veteran's claim in light of the amendments to 
38 C.F.R. § 3.309.  The Board nevertheless finds that the 
veteran will not be prejudiced as a result of the Board 
proceeding to decide his claim without first notifying him of 
the above amendments to the law and regulations governing 
claims based on exposure to herbicides in Vietnam.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard the 
Board points out that the RO did not deny service connection 
for skin cancer on the basis that the veteran had not been 
exposed to herbicides in service.  Moreover, while the 
veteran contends that his skin cancer condition should be 
added to the list of diseases for which service connection is 
presumed in an herbicide-exposed veteran, the fact remains 
that basal cell carcinoma, actinic keratosis and seborrheic 
keratosis, are not included in the pertinent laws and 
regulations as subject to the presumption that an existing 
cancer is associated with exposure to herbicides.  The Board 
consequently finds that further delay of the appellate 
process is not warranted, and will accordingly proceed to 
adjudicate the veteran's claim.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  Through the March 2001 VA correspondence 
and June 2002 statement of the case, the veteran is well 
aware of the information and evidence needed to substantiate 
his claim, and of which evidence would be obtained by him and 
which evidence would be retrieved by VA.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records as well 
as private medical records for May 1995 to November 2000 
(including from Drs. Ernest Pillado and Alan Klein, and from 
the Buena Ventura Medical Clinic).  The Board notes that at 
his November 2002 hearing before the undersigned, the veteran 
reported receiving treatment for skin cancer earlier in 2002 
at the Sepulveda, California VA medical facility.  While 
records from that facility are not on file, the veteran has 
neither requested that VA obtain records from the facility on 
his behalf nor suggested that records from the referenced 
facility would address the etiology of his skin cancer 
condition.  The veteran testified at his hearing that no 
physician has linked his basal cell carcinoma, actinic 
keratosis or seborrheic keratosis to service.  The Board 
additionally notes that while the veteran reported at his 
hearing that he received treatment for skin conditions within 
two years of his retirement from service, he did not identify 
the facilities at which he received the referenced treatment.  
The Board points out that the veteran has been provided ample 
opportunity to identify all post-service sources of treatment 
for the disorder at issue, but that he has only identified 
Drs. Pillado and Klein, and the Buena Ventura Medical Center, 
as having relevant records.  In light of the above, the Board 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.  See Wood v. Derwinski, 1 Vet. App. 190 (1990).

The Board notes that the veteran has not been afforded a 
medical examination addressing the etiology of his basal cell 
carcinoma, actinic keratosis or seborrheic keratosis, 
including whether the claimed skin cancer condition is 
secondary to exposure to herbicides (Agent Orange).  As will 
be discussed in further detail below, however, the veteran's 
service medical records are negative for any reference to 
basal cell carcinoma, actinic keratosis or seborrheic 
keratosis, and there is no post-service evidence of any basal 
cell carcinoma, actinic keratosis or seborrheic keratosis 
until more 15 years after service.  In the absence of medical 
evidence suggestive of basal cell carcinoma, actinic 
keratosis or seborrheic keratosis in service or for more than 
a decade thereafter, referral of this case for a VA 
examination or opinion as to whether any basal cell carcinoma 
or actinic or seborrheic keratosis originated in service 
would in essence place the reviewing physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which links the veteran's basal 
cell carcinoma, actinic keratosis or seborrheic keratosis to 
his period of service would necessarily be based solely on 
any uncorroborated assertions by the veteran regarding his 
medical history.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, there is no suggestion, except by unsubstantiated 
allegation, that the veteran's basal cell carcinoma, actinic 
keratosis or seborrheic keratosis (claimed as skin cancer) 
may be associated with an established event, injury or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2003).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to the veteran's presumed exposure to herbicides 
in service, the Board points out that the veteran's basal 
cell carcinoma, actinic keratosis and seborrheic keratosis 
condition is not one subject to presumptive service 
connection under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  
Moreover, while a veteran is not precluded from nevertheless 
proving that a disability resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d), see Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994), the Secretary of VA, based on a 
January 2003 report by the National Academy of Sciences 
(NAS), determined that the comprehensive review and 
evaluation of the available literature which NAS conducted in 
conjunction with the report had permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted, and the 
Secretary specifically determined that a positive 
association does not exist between skin cancer and herbicide 
exposure.  See 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Although the veteran and his representative nevertheless 
argue that VA is required to resolve reasonable doubt in his 
favor and conclude that a positive association between 
exposure to herbicides and skin cancer exists, the veteran 
has not adduced or identified any evidence supporting his 
contention that there is such a positive association.

Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion regarding whether 
the veteran's basal cell carcinoma, actinic keratosis and 
seborrheic keratosis (claimed as skin cancer) is 
etiologically related to service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra.


Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of basal cell carcinoma, actinic 
keratosis, seborrheic keratosis or any form of skin cancer.  
On an April 1973 annual physical report, the veteran reported 
that in 1964 (while not in service) he had a hemangioma 
removed from his right arm.

Private medical records for May 1995 to November 2000 show 
that the veteran was evaluated from April 1997 through 
September 1998 for basal cell carcinoma affecting his chin, 
and for hyperkeratotic macules affecting his ears, head, 
trunk and extremities.  His diagnoses included basal cell 
carcinoma, actinic keratosis, benign seborrheic keratosis and 
actinic cheilitis.  He was also noted to have cherry angiomas 
and moles.  The basal cell carcinoma was excised, and the 
keratoses were treated.  In January 2000 he presented with 
mild rashes and growths on his face, back and hand; he was 
diagnosed with history of actinic and seborrheic keratoses.  
In March 2000 he was noted to have multiple benign moles, 
seborrheic keratoses and cherry angiomas of his trunk, 
extremities and face.  None of the medical records address 
the etiology of any skin condition.

In several statements on file and at his November 2002 
hearing, the veteran argued that he was exposed to Agent 
Orange in service, and that his skin cancer developed from 
that exposure.  He denied any occurrence of skin cancer, 
actinic keratosis or seborrheic keratosis in service, but 
testified that he was treated for skin problems within two 
years of his retirement from service.  He indicated that no 
physician had linked his claimed skin problems to service or 
Agent Orange exposure.


Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of a malignant tumor during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2003); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).

The veteran has been diagnosed with basal cell carcinoma, as 
well as with actinic keratosis and seborrheic keratosis.  
None of those conditions is a disease that is subject to 
presumptive service connection on an herbicide basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  While the veteran 
nevertheless argues that VA is required, under Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), to resolve reasonable 
doubt in his favor and find that his skin cancer (including 
the basal cell carcinoma and actinic and seborrheic keratosis 
conditions) should be listed in 38 C.F.R. § 3.309(e), the 
Board is without authority to amend 38 C.F.R. § 3.309(e).  
Moreover, the Board points out that the list of diseases 
subject to presumptive service connection on an herbicides 
basis is based on research done by the National Academy of 
Sciences, and that neither the veteran nor his representative 
has presented or identified any scientific or medical 
evidence suggesting that his skin cancer condition is in fact 
associated with exposure to herbicides.  Rather, the veteran 
appears to argue that since 38 C.F.R. § 3.309(e) is 
periodically amended to add new cancers, it is only a matter 
of time before basal cell carcinoma and the conditions of 
actinic and seborrheic keratosis are added to the list of 
presumptive diseases.  Entitlement to service connection for 
basal cell carcinoma, actinic keratosis and seborrheic 
keratosis, claimed as skin cancer, is therefore denied.  

The veteran is not precluded, however, from proving that his 
skin cancer condition resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service medical records are negative for any evidence of 
basal cell carcinoma, actinic keratosis, seborrheic 
keratosis, or any form of skin cancer.  The Board notes that 
while the veteran clearly engaged in combat in service, he 
denies receiving any treatment at any point in service for 
the disease at issue, and testified that the condition was 
not present in service.  The provisions of 38 U.S.C.A. 
§ 1154(b) are therefore not for application.  Moreover, there 
is no post-service medical evidence of basal cell carcinoma, 
actinic keratosis or seborrheic keratosis until decades after 
service.  None of the clinical treatment records on file 
suggests any relationship between the veteran's skin cancer 
or keratoses and his period of service, and there is 
otherwise no medical evidence suggesting that the veteran's 
skin cancer condition is etiologically related to service.  
Although the veteran himself contends that his skin cancer is 
related to service (and particularly to exposure to 
herbicides), the record contains no probative medical or 
scientific evidence supportive of his contention, and there 
is no indication that he is qualified through education, 
training or experience to offer medical opinions; his 
statements as to medical causation therefore do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).  

In addition, as noted before, the Secretary of VA has 
determined, based on an NAS report issued in January 2003, 
that there is no positive association between exposure to 
herbicides and skin cancer, or any other condition for which 
he has not specifically determined that a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630-41 
(May 20, 2003).  In other words, there is no competent 
medical evidence linking any current basal cell carcinoma, 
actinic keratosis, or seborrheic keratosis to herbicide 
exposure in service, and the evidence, when viewed as a 
whole, indicates that the veteran's basal cell carcinoma, 
actinic keratosis and seborrheic keratosis did not originate 
in service, but rather originated many years after service, 
and bears no etiological relationship to service.

In sum, the veteran is not entitled to presumptive service 
connection for basal cell carcinoma, actinic keratosis or 
seborrheic keratosis (claimed as skin cancer) under 
38 U.S.C.A. § 1116, or under 38 C.F.R. § 3.309(e), and the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for basal cell 
carcinoma, actinic keratosis and seborrheic keratosis, 
claimed as skin cancer, including on the basis of exposure to 
herbicides in service.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  His claim 
is accordingly denied.  


ORDER

Entitlement to service connection for basal cell carcinoma, 
actinic keratosis and seborrheic keratosis, claimed as skin 
cancer, to include as due to exposure to herbicides, is 
denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



